Case 4:21-cr-40003-SOH Document 14 _ Filed 05/06/21 Page 1 of 1 PagelD #: 27

1
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS

TEXARKANA DIVISION
UNITED STATES OF AMERICA )
)
)
v. ) Case No. 4:21CR40003-001
)
)
RAY CORNELIUS CALVERT )

ORDER UNSEALING INDICTMENT
COMES NOW the Court and, being sufficiently advised upon the United States’ Motion
to Unseal Indictment filed in this matter, does hereby ORDER and DECREE as follows:
The Indictment returned against the Defendant in the above-captioned case number is
hereby ordered to be UNSEALED.

IT IS SO ORDERED this gh day of May, 2021.

Hon. Susan O. Hickey
Chief United States District Judge
